Title: To James Madison from Almon Ruggles, 8 November 1809
From: Ruggles, Almon
To: Madison, James


Sir
River Huron Ohio Novr. 8th 1809
Being informed that you are wishing to procure the Maps & surveys generally of the State of Ohio I take the liberty to transmit you a Map of the FireLand so called or of the half Million acres of Land, granted by the Legislature of the State of Connecticut, to certain persons who Suffered by fire during ⟨the late⟩ Revolutionary War with Great Brittain Which you will be pleased to accept from your Obedt Servt.
Almon Ruggles
